January 23, 1923. The opinion of the Court was delivered by
This is an action for damages, and was tried before Judge Bowman and a jury, on October 17, 1921, in the Court of Common Pleas for Richland county. The trial resulted in a verdict in favor of plaintiff for the sum of $724 actual and $476 punitive damages. After entry of judgment, defendant appeals. Exception 1 complains that his Honor failed to declare to the jury the law applicable to the case at bar, and in doing so violated the provisions of Section 26, Art. 5, of the Constitution of the State.
This exception is overruled, for the reason, if defendant desired any additional charge submitted to the jury, he should have directed the Court's attention to same. State v.Stevens, 106 S.C. 272; 91 S.E., 302.
Exception 2 was not argued by appellant's counsel before us, but the Court did not say anything about implied warranty, and this exception is overruled.
Exception 3 complains of the admission of evidence over objection on the part of his Honor. This exception is overruled; the testimony was responsive to the allegations of the complaint, and to the issues as made by the pleadings.
Exception 4 is overruled under the opinion of Chief Justice Gary in Sullivan v. Calhoun, 117 S.C. 137;108 S.E., 189, a recent decision of this Court. *Page 222 
Exception 5 is overruled, as that was for the jury's determination under the evidence in the case.
Exception 6 is overruled under Sullivan v. Calhoun, supra.
Judgment affirmed.
CHIEF JUSTICE GARY and JUSTICE COTHRAN concur.
JUSTICE MARION: I dissent. See Winthrop v. Allen, 116 S.C. 388;108 S.E., 153.
I think the fourth exception, directed to the point referred to in Mr. Justice Fraser's opinion — in which I concur — should be sustained.
JUSTICE FRASER: I dissent. I do not think the defendant is liable for punitive damages, in the absence of fraud, and the charge allowed punitive damages for a willful breach of contract.
Reaves v. Western Union Telegraph Co., 110 S.C. 238;96 S.E., 297:
"Nor is there any doubt of the rule that punitive damages are not recoverable for the mere breach of a private contract, in the absence of circumstances giving rise to a cause of action for fraud. Welborn v. Dixon, 70 S.C. 108;49 S.E., 232; 3 Ann. Cas., 407."
MR. JUSTICE MARION: I concur. See Winthrop v.Allen, 116 S.C. 388; 108 S.E., 153.